Judge Owsley
delivered the opinion of the court.*
This is an appeal from a judgment recovered by the ap-pellees, upon a note assigned to their intestate by James Dozier.
An issue having been taken to the appellant’s plea, of payment to Dozier before notice of the,assignment, a jury was called, ai)d after finding a verdict for the appellees, a motion was made for a new trial, and the only question worthy of any consideration, involves the propriety of the decision of the court, in overruling the motion.
The motion was made on the ground of the verdict being against evidence, but as the evidence shews conclusively} that the appellant knew of the note being in the hands of the intestate, Lewis, before he made the payment, and as, from the circumstance of Dozier having before then notified the appellant not to pay the debt to Lewis, he must have also known that Lewis claimed the beneficial interest as well as the possession of the note, the jury were clearly justified in finding for the appellees.
The motion of the appellant for a new trial was, consequently^ properly overruled, and judgment correctly entered against him upon the verdict.
The judgment must be affirmed with cost and damages.

Absent, Judge Lobas.